

Exhibit 10.1
AMENDMENT NUMBER SEVEN TO CREDIT AGREEMENT
THIS AMENDMENT NUMBER SEVEN TO CREDIT AGREEMENT (this “Amendment”), dated as of
June 5, 2019 is entered into by and among, on the one hand, the several banks
and other financial institutions and lenders from time to time party hereto
(such lenders, together with their respective successors and permitted assigns,
are referred to hereinafter each individually as a “Lender” and, collectively,
as the “Lenders”), and CITY NATIONAL BANK, a national banking association, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), and, on the other hand, ACRC
LENDER LLC, a Delaware limited liability company (the “Borrower”), and in light
of the following:
W I T N E S S E T H
WHEREAS, Borrower, Lenders, and Agent are parties to that certain Credit
Agreement, dated as of March 12, 2014 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, Borrower has requested that Agent and Lenders make certain amendments
to the Credit Agreement; and
WHEREAS, upon the terms and conditions set forth herein, Agent and Lenders are
willing to make certain amendments to the Credit Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Defined Terms. All initially capitalized terms used herein and not otherwise
defined herein (including the preamble and recitals hereof) shall have the
meanings ascribed thereto in the Credit Agreement.
2.Amendments to the Credit Agreement.
(a)    Section 1.1 of the Credit Agreement is hereby amended and modified by
adding or amending and restating in their entirety, as the case may be, the
following definitions in the appropriate alphabetical order:
““Borrowing Base” means, (I) during any Temporary Increase Period, the Borrowing
Base shall be the Temporary Increase Borrowing Base and (II) as of any other
date, (a) if on such date there are three (or such lesser number as otherwise
agreed to by Agent) or more Pledged Investments (the “Minimum Investment
Condition”), the Borrowing Base shall be 50% of the Fair Market Value of the
then extant Pledged Investments, (b) if on any date the Minimum Investment
Condition does not apply and any Pledged Investment includes Stock issued by FL3
Holder and (i) the securities issued by FL3 LLC and FL3 Ltd that are held by FL3
Holder constitute Performing Obligations, (ii) 100% of the Stock issued by FL3
Holder constitutes a Pledged Investment, (iii) FL3 Holder holds 100% of the
Stock issued by each of FL3 LLC and FL3 Ltd, (iv) no Lien (other than Permitted
Liens on the Assets of any Subsidiary of Borrower or Liens securing Debt
evidenced by, or Liens permitted under, the FL3 Indenture) exists with respect
to any of the Assets of any FL3 Entity, whether then owned or thereafter
acquired by such FL3 Entity, or any income or profits therefrom, and (v) no FL3
Entity has any Debt outstanding other than Debt evidenced by or permitted under
the FL3 Indenture (subclauses (i)-(v), collectively, the “FL3 Conditions”), the
Borrowing Base shall be (1) if the Fair


1



--------------------------------------------------------------------------------




Market Value of the Stock issued by FL3 Holder and held by Borrower is greater
than or equal to $100,000,000, $50,000,000, or (2) if the Fair Market Value of
the Stock issued by FL3 Holder and held by Borrower is less than $100,000,000,
50% of the Fair Market Value of the then extant Pledged Investments (including
the Stock of FL3 Holder) or (c) if on any date the Minimum Investment Condition
does not apply and any of the FL3 Conditions are not satisfied on such date, the
Borrowing Base shall be $0. For the avoidance of doubt, the Fair Market Value of
the Stock issued by FL3 Holder and held by Borrower shall equal the Fair Market
Value of the securities issued by FL3 LLC, FL3 Ltd or any other Subsidiary of
FL3 Holder, that are held by FL3 Holder.”
““Maximum Revolver Amount” means (a) if during the Temporary Increase Period,
the Temporary Increase Revolver Amount and (b) at all other times, $50,000,000.”
““Temporary Increase Borrowing Base” means as of any date, (a) if on such date
(i) there are three (or such lesser number as otherwise agreed to by Agent) or
more Pledged Investments or (ii) any Pledged Investment includes Stock issued by
FL3 Holder and (1) the securities issued by FL3 LLC and FL3 Ltd that are held by
FL3 Holder constitute Performing Obligations, (2) 100% of the Stock issued by
FL3 Holder constitutes a Pledged Investment, (3) FL3 Holder holds 100% of the
Stock issued by each of FL3 LLC and FL3 Ltd, (4) no Lien (other than Permitted
Liens on the Assets of any Subsidiary of Borrower or Liens securing Debt
evidenced by, or Liens permitted under, the FL3 Indenture) exists with respect
to any of the Assets of any FL3 Entity, whether then owned or thereafter
acquired by such FL3 Entity, or any income or profits therefrom, and (5) no FL3
Entity has any Debt outstanding other than Debt evidenced by or permitted under
the FL3 Indenture (subclauses (1)-(5), collectively, the “Temporary Borrowing
Base Conditions”), the Temporary Increase Borrowing Base shall be 67.33% of the
Fair Market Value of the then extant Pledged Investments (including the Stock of
FL3 Holder) and (b) if on any date any of the Temporary Borrowing Base
Conditions are not satisfied on such date, the Temporary Increase Borrowing Base
shall be $0. For the avoidance of doubt, the Fair Market Value of the Stock
issued by FL3 Holder and held by Borrower shall equal the Fair Market Value of
the securities issued by FL3 LLC, FL3 Ltd or any other Subsidiary of FL3 Holder,
that are held by FL3 Holder.”
““Temporary Increase Period” means, during any calendar year, the period
commencing on the date Agent’s approves Borrower’s request to increase the
Maximum Revolver Amount to the Temporary Increase Revolver Amount, as provided
for in Section 2.6(d), and ending on the date which is one hundred twenty (120)
days after such date; provided, however, unless approved in writing by the
Agent, that there shall be no more than one Temporary Increase Period during any
calendar year and no Temporary Increase Period may extend beyond the Maturity
Date.
““Temporary Increase Revolver Amount” means $75,000,000.”
(b)    Section 2.3(b) of the Credit Agreement is hereby amended and modified by
amending and restating Section 2.3(b) as follows:
“(b)    Subject to Section 2.4, each Base Rate Loan shall bear interest upon the
unpaid principal balance thereof, from and including the date advanced or
converted, to but excluding the date of conversion or repayment thereof, at a
fluctuating rate, per annum, equal to the lesser of (i) the greater of (A) the
Base Rate plus 1.00 percentage point and (B) 2.65 percentage points, and (ii)
the Highest Lawful Rate. Any change in the interest rate resulting from a change
in the Base Rate will become effective on the day on which each change in the
Base Rate is announced by Agent. Interest due with respect to Base Rate Loans
shall be due and payable, in arrears, commencing on the first Interest Payment
Date following the Closing Date, and continuing on each Interest Payment Date
thereafter up to and including the Interest Payment Date immediately preceding
the Maturity Date, and on the Maturity Date.”


2



--------------------------------------------------------------------------------




(c)    Section 2.3(c) of the Credit Agreement is hereby amended and modified by
amending and restating Section 2.3(c) as follows:
“(c)    Subject to Section 2.4, each LIBOR Rate Loan shall bear interest upon
the unpaid principal balance thereof, from the date advanced, converted, or
continued, at a rate, per annum, equal to the lesser of (i) the greater of (A)
the LIBOR Rate plus 2.65 percentage points and (B) 2.65 percentage points, and
(ii) the Highest Lawful Rate. Interest due with respect to each LIBOR Rate Loan
shall be due and payable, in arrears, on each Interest Payment Date applicable
to that LIBOR Rate Loan and on the Maturity Date. Anything to the contrary
contained in this Agreement notwithstanding, Borrower may not have more than 8
LIBOR Rate Loans outstanding at any one time.”
    
(d)    Section 2.6(d) of the Credit Agreement is hereby amended and modified by
amending and restating Section 2.6(d) as follows:


“(d)    To request that a Temporary Increase Period commence, Borrower shall
give Agent written notice of such request, which written notice shall be
irrevocable and shall be given by telefacsimile, mail, electronic mail (in a
format bearing a copy of the signature(s) required thereon), or personal
service, and delivered to Agent at 555 S. Flower Street, 24th Floor, Los
Angeles, CA 90071, telefacsimile number (213) 673-9801, e-mail address
brandon.feitelson@cnb.com, at least three (3) Business Days prior to the date
when Borrower requests that such Temporary Increase Period commences, provided
that Agent may, at its sole discretion, deny such request to commence such
Temporary Increase Period; provided further that a Temporary Increase Period may
only occur once during any calendar year and may not in any event extend beyond
the Maturity Date.”
(e)    Section 2.11(a) of the Credit Agreement is hereby amended and modified by
amending and restating Section 2.11(a) as follows:
“(a)     Unused Line Fee. An unused line fee shall be due and payable quarterly
in arrears on the first day of each fiscal quarter in an amount equal to 0.375%
per annum times the result of (i) $50,000,000, less (ii) the sum of (A) the
average Daily Balance of Advances that were outstanding during the immediately
preceding fiscal quarter, plus (B) the average Daily Balance of the Letter of
Credit Usage during the immediately preceding fiscal quarter; provided that no
unused line fee shall be due and payable if the average Daily Balance of
Advances that were outstanding during the immediately preceding fiscal quarter
was greater than 75% of the Maximum Revolver Amount. Notwithstanding the
foregoing, no unused line fee shall accrue or be payable with respect to the
unused Revolver Commitments of any Defaulting Lender for the period for which it
is a Defaulting Lender.”
(f)    Section 3.3 of the Credit Agreement is hereby amended and modified by
amending and restating Section 3.3 as follows:
“3.3    Maturity Date. This Agreement shall continue in full force and effect
for a term ending on the earlier of (the “Initial Maturity Date”): (a) March 11,
2020, and (b) such earlier date on which the Loans shall become due and payable
in accordance with the terms of this Agreement and the other Loan Documents;
provided, however, that to the extent no Event of Default or Unmatured Event of
Default has occurred and is continuing at any time on or after December 31,
2019, Borrower shall have the option at any time prior to the Initial Maturity
Date (the “One Year Extension Option”) to extend the term of this Agreement for
a one (1) year period beyond the Initial Maturity Date (the “Extended Maturity
Date”) to March 10, 2021, so long as Borrower (i) pays any and all fees that are
required to be paid in connection therewith pursuant to the terms of the Fee
Letter, and (ii) provides written notice to Agent of the exercise by Borrower of
the One Year Extension Option; provided further that in the case that Borrower
exercises the One Year Extension


3



--------------------------------------------------------------------------------




Option in accordance with the terms of this Section 3.3, and to the extent no
Event of Default or Unmatured Event of Default has occurred and is continuing at
any time on or after December 31, 2020, Borrower shall have the option at any
time prior to the Extended Maturity Date (the “Second One Year Extension
Option”) to extend the term of this Agreement for a one (1) year period beyond
the First Extended Maturity Date (the “Second Extended Maturity Date”) to March
10, 2022, so long as Borrower (i) pays any and all fees that are required to be
paid in connection therewith pursuant to the terms of the Fee Letter, and (ii)
provides written notice to Agent of the exercise by Borrower of the Second One
Year Extension Option.”
3.Conditions Precedent to Amendment. The satisfaction of each of the following
shall constitute conditions precedent to the effectiveness of the Amendment
(such date being the “Seventh Amendment Effective Date”):
(a)    Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.
(b)    Agent shall have received the reaffirmation and consent of Guarantor
attached hereto as Exhibit A, duly executed and delivered by an authorized
officer of Guarantor.
(c)    Agent shall have received the Third Amended and Restated Fee Letter,
dated as of the date hereof (the “Third A&R Fee Letter”), duly executed by the
parties hereto and shall be in form and substance reasonably satisfactory to
Agent.
(d)    After giving effect to this Amendment, the representations and warranties
herein and in the Credit Agreement and the other Loan Documents shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that are already
qualified or modified by materiality in the text thereof) on and as of the date
hereof as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date).
(e)    No litigation, inquiry, other action or proceeding (governmental or
otherwise), or injunction or other restraining order prohibiting, directly or
indirectly, the consummation of the transactions contemplated herein shall be
pending or, to Borrower’s knowledge, overtly threatened that could reasonably be
expected to have: (i) a material adverse effect on Borrower’s ability to repay
the Loans or (ii) a Material Adverse Effect on Borrower.
(f)    After giving effect to this Amendment, no Event of Default or Unmatured
Event of Default shall have occurred and be continuing or shall result from the
consummation of the transactions contemplated herein.
(g)    All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to Agent.
4.Representations and Warranties. Borrower hereby represents and warrants to
Agent and the Lenders as follows:
(a)Each condition set forth in clauses (i) through (v) of the definition of
“Borrowing Base” are satisfied as of the date hereof; and for the avoidance of
doubt, (x) Agent holds a first priority perfected Lien on 100% of the Stock
issued by FL3 Holder and (y) FL3 Holder holds 100% of the securities issued by
FL3 LLC and FL3 Ltd.


4



--------------------------------------------------------------------------------




(b)It a duly organized and validly existing limited liability company in good
standing under the law of the State of Delaware and is duly qualified to conduct
business in all jurisdictions where its failure to do so could reasonably be
expected to have a Material Adverse Effect on Borrower.
(c)It has all requisite limited liability company power to execute and deliver
this Amendment and the other Loan Documents to which it is a party, and to
borrow the sums provided for in the Credit Agreement. Borrower has all
governmental licenses, authorizations, consents, and approvals necessary to own
and operate its Assets and to carry on its businesses as now conducted and as
proposed to be conducted, other than licenses, authorizations, consents, and
approvals that are not currently required or the failure to obtain which could
not reasonably be expected to have a Material Adverse Effect on the Loan
Parties, taken as a whole. The execution, delivery, and performance of this
Amendment and the other Loan Documents to which it is a party have been duly
authorized by Borrower and all necessary limited liability company action in
respect thereof has been taken, and the execution, delivery, and performance
thereof do not require any consent or approval of any other Person that has not
been obtained (except for such consents or approvals as could not reasonably be
expected to have a Material Adverse Effect on the Loan Parties, taken as a
whole).
(d)The execution, delivery, and performance by Borrower of this Amendment and
the other Loan Documents to which it is a party, do not and will not: (i)
violate (A) any provision of any federal (including the Exchange Act), state, or
local law, rule, or regulation (including Regulations T, U, and X of the Federal
Reserve Board) binding on any Loan Party, (B) any order of any domestic
Governmental Authority, court, arbitration board, or tribunal binding on any
Loan Party, or (C) the Governing Documents of any Loan Party, or (ii) contravene
any provisions of, result in a breach of, constitute (with the giving of notice
or the lapse of time) a default under, or result in the creation of any Lien
(other than a Permitted Lien) upon any of the Assets of any Loan Party pursuant
to, any Contractual Obligation of any Loan Party, or (iii) require termination
of any Contractual Obligation of any Loan Party, or (iv) constitute a tortious
interference with any Contractual Obligation of any Loan Party, in each case,
except as could not reasonably be expected to have a Material Adverse Effect on
the Loan Parties, taken as a whole.
(e)Other than such as may have previously been obtained, filed, or given, as
applicable, no consent, license, permit, approval, or authorization of,
exemption by, notice to, report to or registration, filing, or declaration with,
any Governmental Authority is required in connection with the execution,
delivery, and performance by the Loan Parties of this Amendment or the Loan
Documents to which they are a party, in each case, except as could not
reasonably be expected to have a Material Adverse Effect on the Loan Parties,
taken as a whole.
(f)This Amendment and the other Loan Documents to which Borrower is a party,
when executed and delivered by Borrower, will constitute the legal, valid, and
binding obligations of Borrower, enforceable against Borrower in accordance with
their terms except as the enforceability hereof or thereof may be affected by:
(i) bankruptcy, insolvency, reorganization, moratorium, or other similar laws
affecting the enforcement of creditors’ rights generally, and (ii) equitable
principles of general applicability (whether considered in a proceeding in
equity or law).
(g)No litigation, inquiry, other action or proceeding (governmental or
otherwise), or injunction or other restraining order prohibiting, directly or
indirectly, the consummation of the transactions contemplated herein shall be
pending or, to Borrower’s knowledge, overtly threatened that could reasonably be
expected to have: (i) a material adverse effect on Borrower’s ability to repay
the Loans or (ii) a Material Adverse Effect on Borrower.


5



--------------------------------------------------------------------------------




(h)No Event of Default or Unmatured Event of Default has occurred and is
continuing as of the date of the effectiveness of this Amendment.
(i)No event or development has occurred as of the date of the effectiveness of
this Amendment which could reasonably be expected to result in a Material
Adverse Effect with respect to any Loan Party.
(j)The representations and warranties set forth in this Amendment, in the Credit
Agreement, as amended by this Amendment and after giving effect to this
Amendment, and the other Loan Documents to which Borrower is a party are true,
correct and complete in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).
(k)This Amendment has been entered into without force or duress, of the free
will of Borrower, and the decision of Borrower to enter into this Amendment is a
fully informed decision and Borrower is aware of all legal and other
ramifications of each such decision.
(l)It has read and understands this Amendment, has consulted with and been
represented by independent legal counsel of its own choosing in negotiations for
and the preparation of this Amendment, has read this Amendment in full and final
form, and has been advised by its counsel of its rights and obligations
hereunder.
5.GOVERNING LAW; JURISDICTION AND VENUE; WAIVER OF TRIAL BY JURY. THIS AMENDMENT
SHALL BE SUBJECT TO THE PROVISIONS REGARDING GOVERNING LAW, JURISDICTION AND
VENUE, AND WAIVER OF TRIAL BY JURY SET FORTH IN SECTIONS 11.6 – 11.8 OF THE
CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.
6.Counterpart Execution. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of this Amendment by telefacsimile or other
electronic method of transmission shall be equally effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or other electronic
method of transmission also shall deliver an original executed counterpart of
this Amendment, but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Amendment.
7.[Intentionally omitted].
8.Effect on Loan Documents.
(a)    The Credit Agreement, as amended hereby, and each of the other Loan
Documents shall be and remain in full force and effect in accordance with their
respective terms and hereby are ratified and confirmed in all respects. The
execution, delivery, and performance of this Amendment shall not operate, except
as expressly set forth herein, as a modification or waiver of any right, power,
or remedy of Agent or any Lender under the Credit Agreement or any other Loan
Document. Except for the amendments to the Credit Agreement expressly set forth
herein, the Credit Agreement and the other Loan Documents shall remain unchanged
and in full force and effect. The modifications set forth herein are limited to
the specifics


6



--------------------------------------------------------------------------------




hereof (including facts or occurrences on which the same are based), shall not
apply with respect to any facts or occurrences other than those on which the
same are based, shall neither excuse any future non-compliance with the Loan
Documents nor operate as a waiver of any Event of Default or Unmatured Event of
Default, shall not operate as a consent to any waiver, consent or further
amendment or other matter under the Loan Documents, and shall not be construed
as an indication that any future waiver or amendment of covenants or any other
provision of the Credit Agreement will be agreed to, it being understood that
the granting or denying of any waiver or amendment which may hereafter be
requested by Borrower remains in the sole and absolute discretion of Agent and
the Lenders. To the extent that any terms or provisions of this Amendment
conflict with those of the Credit Agreement or the other Loan Documents, the
terms and provisions of this Amendment shall control.
(b)    Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.
(c)    To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.
(d)    This Amendment is a Loan Document.
(e)    The rules of construction set forth in Section 1.2 of the Credit
Agreement are incorporated herein by this reference, mutatis mutandis.
9.Entire Agreement. This Amendment, and the terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.
10.Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.
11.Reaffirmation of Obligations. Borrower hereby reaffirms its obligations under
each Loan Document to which it is a party. Borrower hereby further ratifies and
reaffirms the validity and enforceability of all of the liens and security
interests heretofore granted, pursuant to and in connection with the Security
Agreement or any other Loan Document to Agent, on behalf and for the benefit of
each member of the Lender Group, as collateral security for the obligations
under the Loan Documents in accordance with their respective terms, and
acknowledges that all of such liens and security interests, and all collateral
heretofore pledged as security for such obligations, continues to be and remain
collateral for such obligations from and after the date hereof. Borrower hereby
further does grant to Agent, a security interest in the Collateral (as defined
in the Security Agreement) in order to secure all of its present and future
Obligations.
12.Ratification. Borrower hereby restates, ratifies and reaffirms each and every
term and condition set forth in the Credit Agreement and the Loan Documents to
which it is a party effective as of the date hereof and as amended hereby.


7



--------------------------------------------------------------------------------




13.Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
[signature pages follow]




8



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.


ACRC LENDER LLC,
a Delaware limited liability company, as Borrower




By /s/ Anton Feingold                
Name: Anton Feingold
Title: General Counsel, Vice President and Secretary






[SIGNATURE PAGE TO AMENDMENT NUMBER SEVEN TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------







CITY NATIONAL BANK,
a national banking association,
as Agent and as a Lender



By /s/ Brandon Feitelson                
Name: Brandon Feitelson
Title: Senior Vice President








[SIGNATURE PAGE TO AMENDMENT NUMBER SEVEN TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------






Exhibit A
REAFFIRMATION AND CONSENT
Reference is hereby made to that certain AMENDMENT NUMBER SEVEN TO CREDIT
AGREEMENT, dated as of June 5, 2019 (the “Amendment”), by and among on the one
hand, the lenders from time to time party thereto (such lenders, together with
their respective successors and permitted assigns, are referred to hereinafter
each individually as a “Lender” and collectively as the “Lenders”) and CITY
NATIONAL BANK, a national banking association, as the arranger and
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), and, on the other hand, ACRC
LENDER LLC, a Delaware limited liability company (“Borrower”). All capitalized
terms used herein but not otherwise defined herein shall have the meanings
ascribed to them in that certain Credit Agreement dated as of March 12, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Borrower, Agent, and Lenders. The undersigned
Guarantor hereby (a) represents and warrants to Agent that the execution,
delivery, and performance of this Reaffirmation and Consent have been duly
authorized by Guarantor and all necessary corporate action in respect thereof
has been taken, and the execution, delivery, and performance of this
Reaffirmation and Consent does not require any consent or approval of any other
Person that has not been obtained (except for such consents or approvals as
could not reasonably be expected to have a Material Adverse Effect on the Loan
Parties, taken as a whole); (b) consents to the amendment of the Credit
Agreement as set forth in the Amendment; (c) acknowledges and reaffirms its
obligations owing to the Agent and the Lenders under any Loan Documents to which
it is a party; (d) restates, ratifies and reaffirms each and every term and
condition set forth in the Credit Agreement and other Loan Documents to which it
is a party effective as of the date of the Amendment; (e) confirms that all Debt
of the Guarantor evidenced by the Loan Documents to which it is a party is
unconditionally owing by it to Agent and the Lenders, without offset, defense,
withholding, counterclaim or deduction of any kind, nature or description
whatsoever; and (f) agrees that each of the Loan Documents to which it is a
party is and shall remain in full force and effect.
Although the undersigned has been informed of the matters set forth herein and
has acknowledged and agreed to same, the undersigned understands that neither
Agent nor any Lender has any obligation to inform it of such matters in the
future or to seek its acknowledgment or agreement to future amendments, and
nothing herein shall create such a duty.
Delivery of an executed counterpart of this Reaffirmation and Consent by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Reaffirmation
and Consent. Any party delivering an executed counterpart of this Reaffirmation
and Consent by telefacsimile or other electronic method of transmission also
shall deliver an original executed counterpart of this Reaffirmation and Consent
but the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Reaffirmation and Consent.
The validity of this Reaffirmation and Consent, its construction, interpretation
and enforcement, and the rights of the parties hereunder, shall be determined
under, governed by, and construed in accordance with the law of the State of New
York.
[signature page follows]






1



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Reaffirmation and Consent to
be executed as of the date of the Amendment.
 
ARES COMMERCIAL REAL ESTATE CORPORATION
 
a Maryland corporation
 
 
 
 
By:
 
 
Name:
 
 
Title:
 











[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT TO AMENDMENT NUMBER SEVEN TO CREDIT
AGREEMENT]

